Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki et al. (JP2009150808A hereinafter Yoshiyuki) in further view of Graves et al. (US 20020033459 hereinafter Graves) and in further view of Kiyoshi et al. (JP 2014238383 hereinafter Kiyoshi). 
As to claims 1 and 8, Yoshiyuki teaches a droplet sensor ([0008] detecting dew condensation [0037]) comprising: 
an optical cover having an ellipsoid surface that is a portion of a spheroid (40 in FIG.5); 
a light source ([0036] optical fiber 42 and a laser diode) disposed at or in proximity to a first focal point (f1, [0037]) of the ellipsoid surface (FIG. 5) ; and
a light detector ([0036] PD and optical fiber 43) disposed at or in proximity to a second focal point (f2, [0037]) of the ellipsoid surface, 
wherein the ellipsoid surface includes an effective detection area configured to reflect light emitted by the light source toward the light detector, and an amount of light reflected by the effective detection area changes in accordance with adhesion of droplets on the ellipsoid surface ([0037-0038]). 
However, Yoshiyuki does not explicitly disclose the optical cover includes a space having a hemispherical surface, the space being centered at the second focal point and wherein the hemispherical surface includes a transmission scattering surface on a region that receives the light reflected by the effective detection area. 
Graves teaches the optical cover includes a space having a hemispherical surface, the space being centered at the light receiver (Figure 2, Since Yoshiyuki teaches PD being at the second focal point and Graves teaches the optical cover includes a space having a hemispherical surface and the space being centered around the PD, the combination of Yoshiyuki and Graves teaches the spaces being centered around the second focal point where the PD located of Yoshiyuki) and wherein the hemispherical surface includes a transmission scattering surface on a region that receives the light reflected by the effective detection area (Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Yoshiyuki by having the optical cover includes a space having a hemispherical surface, the space being centered at the second focal point and wherein the hemispherical surface includes a transmission scattering surface on a region that receives the light reflected by the effective detection area for the benefit including to provide guide lines for perfect position for the light receivers while provides equivalent path lengths in the space in every angle which ultimately reduce droplet position dependent signal strengths. 
Still lacking the limitation such as the transmission scattering surface including designed irregularities, and allowing the light to pass through the transmission scattering surface with scattering (claim 1) or the transmission scattering surface including a plurality of regions, and each region of the plurality of regions having different surface roughness (claim 8). 
Kiyoshi teaches the transmission scattering surface including designed irregularities, and allowing the light to pass through the transmission and the transmission scattering surface including a plurality of regions, and each region of the plurality of regions having different surface roughness (FIG. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Yoshiyuki by having the transmission scattering surface including designed irregularities/plurality of regions with different surface roughness, and allowing the light to pass through the transmission for the benefit including to provide optimal illumination and detection of the scattered light by the droplet. 
As to claim 2, Yoshiyuki when modified by Graves and Kiyoshi teaches the droplet sensor as claimed in claim 1. 
However, Yoshiyuki does not explicitly disclose the transmission scattering surface includes a plurality of regions, each region of the plurality of regions having different surface roughness.
Graves teaches the transmission scattering surface includes a plurality of regions, each region of the plurality of regions having different surface roughness (Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Yoshiyuki by having the transmission scattering surface includes a plurality of regions, each region of the plurality of regions having different surface roughness for the benefit including using field regulators 50 have the effect of normalizing or otherwise controlling the intensity of emitted light as taught by Graves. 
As to claim 5, Yoshiyuki when modified by Graves and Kiyoshi teaches the droplet sensor as claimed in claim 1, wherein the.
However, Yoshiyuki does not explicitly disclose light detector is disposed at a position displaced from the second focal point along a major axis or a minor axis of the ellipsoid surface.
Graves teaches light detector is disposed at a position displaced from the second focal point along a major axis or a minor axis of the ellipsoid surface (Figure 2, 36 is disposed at a position displaced from the focal point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Yoshiyuki by having light detector is disposed at a position displaced from 3the second focal point along a major axis or a minor axis of the ellipsoid surface for the benefit including obtaining various types of reflected beam depending on the analysis such as using additional PD in different position for noise reduction or optimization of detection position to minimize specular reflection caused by non-droplet situation such as a night light from a rear side automobile.
As to claim 6, Yoshiyuki when modified by Graves and Kiyoshi teaches the droplet sensor as claimed in claim 1.
However, Yoshiyuki does not explicitly disclose hemispherical surface includes a transmission specular surface on a region other than the transmission scattering surface.
Graves teaches hemispherical surface includes a transmission specular surface on a region other than the transmission scattering surface (Figure 2, the hemispherical surface has solid angle of pi and it automatically covers angle ranges of specular and scattering angle and Figure 2 shows specular reflected beam on the receiver as a guiding line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Yoshiyuki by having hemispherical surface includes a transmission specular surface on a region other than the transmission scattering surface for the benefit including optimization of reflectance signal strength with high SNR. 
As to claim 7, Yoshiyuki when modified by Graves and Kiyoshi teaches the droplet sensor as claimed in claim 1. 
Yoshiyuki further teaches a shape of the optical cover is obtained by cutting the spheroid along a plane including a major axis of the spheroid. 
Examiner’s note: The process limitations “is obtained by cutting the spheroid along a plane including a major axis of the spheroid” in claim 7, do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113
Since Yoshiyuki’s shape could be obtained by the claimed process limitation, the examiner would think the final product of Yoshiyuki satisfies all the limitations of claim 7. 


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2019-120567 (filed in IDS) teaches irregular surface with coated region. 
US 20020139944 teaches surface with specific design used for precipitation sensor (FIG. 2 and 3)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
As to claim 3, none of the prior art alone or in combination disclose or teach of each region of the plurality of regions has rotational symmetry about a major axis of the ellipsoid surface as a rotational axis.
Claim 4 is indicated as allowable due to their dependencies only. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886